Case: 19-11252-BAH Doc #: 317 Filed: 06/23/20 Desc: Main Document                      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW HAMPSHIRE

In re:

Chick Lumber, Inc.,                           Chapter 11
                                              Case No. 19-11252

         Debtor



                       NOTICE OF APPEARANCE AND REQUEST
                            FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the undersigned hereby appears as counsel for Jerome D.

Gerard, State Tax Assessor (“Assessor”) of the State of Maine Bureau of Revenue Services

(“MRS”), a party in interest and creditor in the above-captioned Chapter 11 case, and requests

that copies of all notices, papers, and orders served or given, or required to be served or given, be

given to and served upon the undersigned counsel at the address set forth below via ECF and

mailings for non-ECF materials.



Dated: Dated: June 23, 2020
       Augusta, Maine

Respectfully submitted,

/s/Kevin J. Crosman
Kevin J. Crosman, BNH07732
Assistant Attorney General
Attorney for State Tax Assessor
Office of Attorney General
6 State House Station
Augusta, Maine 04333
(207) 626-8846
kevin.crosman@maine.gov
Case: 19-11252-BAH Doc #: 317 Filed: 06/23/20 Desc: Main Document              Page 2 of 2




                                   Certificate of Service

      I hereby certify that on this 23rd day of June 2020, a copy of the foregoing Notice of
Appearance was served on all parties of record via the Court’s ECF system.

                                                 /s/Kevin J. Crosman
                                                 Kevin J. Crosman
                                                 Assistant Attorney General
                                                 Attorney for State Tax Assessor
                                                 Office of Attorney General
                                                 6 State House Station
                                                 Augusta, Maine 04333
                                                 (207) 626-8846
                                                 kevin.crosman@maine.gov




                                             2
